Mr. Justice Waterman delivered the opinion ot the Court. Appellant being the plaintiff upon a trial without a jury in the County Court, before any finding had been recorded, asked that he be permitted to take a voluntary non-suit; this request the court denied. Afterward the plaintiff moved for a new trial and argued the same; this, it is urged by the appellee, was a waiver of appellant’s right to the non-suit for which he had before asked. We do not think that such was the effect of the motion for a new trial. Appellant waived no right by pointing out errors which he alleged the court had made upon the trial. The right, under the circumstances, to take a voluntary non-suit was absolute. Shabad v. Hanchett, 40 Ill. App. 545; Howe v. Harroun, 17 Ill. 494; Prindeville v. Leon, 11 Ill. App. 657; Wilson Sewing Machine Co. v. Lewis, 10 Ill. App. 194; Stanton v. Linsey, 151 Ill. 301. The judgment of the Circuit Court is reversed and the cause remanded with directions to enter a non-suit.